Citation Nr: 1631656	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  09-50 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. What initial evaluation is warranted for right lower extremity peripheral neuropathy from November 18, 2011 to September 20, 2015?

2. What evaluation is warranted for right lower extremity peripheral neuropathy since September 21, 2015?

3. What initial evaluation is warranted for left lower extremity peripheral neuropathy from November 18, 2011 to September 20, 2015?

4. What evaluation is warranted for left lower extremity peripheral neuropathy since September 21, 2015?

5. What evaluation is warranted for posttraumatic stress disorder with alcohol dependence since June 20, 2013?

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to May 1952. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2015, the Board assigned a 70 percent rating for posttraumatic stress disorder with alcohol dependence prior and including June 20, 2013.  The Board then remanded the issue of entitlement to a higher rating for posttraumatic stress disorder since June 20, 2013 for further development.  The question what initial evaluation is warranted for posttraumatic stress disorder with alcohol dependence since June 20, 2013 has been returned to the Board for appellate review.

While the Appeals Management Center assigned separate 20 percent disability ratings for peripheral neuropathy of the right and left lower extremities effective from September 21, 2015, those assignments did not represent the maximum ratings available, hence the listing of those issues on the title page.  

Additionally, a separate claim for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was discovered in the Veteran's claims file, and that issue is reflected on the title page.

This appeal was processed using Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS).  Any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran died in June 2016. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims at this time.  38 U.S.C.A. § 7104(a)  (West 2002); 38 C.F.R. § 20.1302  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in June 2016, prior to the issuance of a Board decision on the issues listed on the title page.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47   (1994).  Hence, the Veteran's appeal has become moot by virtue of his death, and his appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  The Board's dismissal of this appeal also does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed with the Chicago Regional Office not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


